           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


RICK A. SELMAN,                                 )
                                                )
                     Petitioner,                )
                                                )
v.                                              )   Case No. CIV 17-080-JHP-KEW
                                                )
KAMERON HARVANEK, Warden,                       )
                                                )
                     Respondent.                )

                                   OPINION AND ORDER

       This matter is before the Court on Petitioner’s petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241. Petitioner is a pro se state prisoner in the custody of the

Oklahoma Department of Corrections who currently is incarcerated at Mack Alford

Correctional Center in Stringtown, Oklahoma. He is challenging the execution of his life

sentence for First Degree Murder in Payne County District Court Case No. CRF-89-111,

alleging he is being denied his liberty interest in being discharged from custody upon

expiration of his sentence. Respondent has filed an answer to the petition, alleging Petitioner

has not completed his life sentence (Dkt. 9).

       The record shows that on December 22, 1989, Petitioner was sentenced to life in

prison, and he was received into the Department of Corrections on January 5, 1990, to serve

his sentence (Dkt. 1-2 at 1, Dkt. 9-1). On July 12, 2016, Petitioner was denied post-

conviction relief in the Payne County District Court, where he argued his life sentence had

been discharged (Dkt. 1-5). The Oklahoma Court of Criminal Appeals (OCCA) affirmed the
denial of post-conviction relief:

       In an order filed in the District Court July 12, 2016, the Honorable Phillip
       Corley, District Judge, denied Petitioner’s post-conviction application. Judge
       Corley noted that Petitioner’s claim was based on a jury instruction’s
       explanation of a Life sentence. Judge Corley held Petitioner failed to present
       evidence establishing he was entitled to discharge the sentence entered in this
       case. We agree. Petitioner also fails to provide legal authority supporting his
       claims. Petitioner must support his allegations of error with argument and
       citations of authority. See Rule 3.5, Rules of the Oklahoma Court of Criminal
       Appeals, Title 22, Ch. 18, App. (2016).

Selman v. State, No. PC-2016-694, slip op. at 2 (Okla. Crim. App. Sept. 14, 2016) (Dkt. 1-8).

       This Court finds Petitioner is relying on a misinterpretation of a jury instruction to

support his argument. The instruction, however, clearly explains that the “calculation for

eligibility of parole is based upon a term of forty-five (45) years . . . .” Oklahoma Uniform

Jury Instruction 10-13B (emphasis added). Petitioner erroneously interprets this language

to mean the “calculation” requires that he not be held in excess of forty-five (45) years, and

his life sentence equals forty-five (45) years. That, however, is not what the instruction says.

       In response to Petitioner’s supplemental authority consisting of unpublished opinions

by state district courts and the OCCA which concern life sentences (Dkts. 12, 14, 15),

Respondent has submitted as supplemental authority the published case of Lee v. State, 422

P.3d 782, (Okla. Crim. App. 2018) (Dkt. 17 at 3). The Lee case held as follows:

       “Telling the jury that a life sentence is forty-five (45) years in prison is a
       misstatement of the law. See Anderson v. State, 130 P.3d 273, 282-83 (Okla.
       Crim. App. 2006) (a defendant can be considered for parole eligibility after
       serving 85% of 45 years).

Lee, 422 P.3d at 785 (emphasis in original). The OCCA further explained:


                                               2
       Lawyers continue to confuse the punishment set out in our statutes with the
       administrative rules of the Pardon and Parole Board. Under our penal statutes,
       a life sentence means the natural life of the offender. The fact that the Pardon
       and Parole Board has arbitrarily set forty-five (45) years as the number the
       Board will use to comply with the “Forgotten Man Act,” Okla. Stat. tit. 57, §
       332.7 (2013), does not affect the actual sentence; the number affects only
       when the Board will consider the inmate for purposes of parole.

Lee, 422 P.3d at 785 n.1

       Based on this recent explanation by the OCCA of the meaning of a life sentence in

Oklahoma, the Court finds Petitioner has failed to state a claim for habeas corpus relief.

Certificate of Appealability

       The Court further finds Petitioner has failed to make a “substantial showing of the

denial of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he has

not “demonstrate[d] that reasonable jurists would find [this] court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Therefore, Petitioner should be denied a certificate of appealability.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus (Dkt. 1) is

DENIED, and Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 13th day of August 2019.




                                              3
